Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicants amendment to claim now recites a polyvinyl alcohol “consisting of vinyl alcohol units and vinyl ester units” and this limitation overcomes Ueno, formerly relied upon. 
It is noted that applicants’ amendment would have overcome the obviousness type double patenting rejection over SN 16630282 even if the application was not otherwise in condition for allowance as the term “consisting of” excludes the end group units recited by the copending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
4-28-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765